Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 6, 2014

                                            No. 04-14-00406-CV

                         IN RE Gerardo GONZALEZ and Claudia Gonzalez

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On June 6, 2014, relators Gerry and Claudia Gonzalez filed a petition for emergency writ
of prohibition and writ of mandamus, seeking relief with respect to certain actions of the Chief of
Police of the City of Laredo and the Firefighters and Police Officers’ Civil Service Commission
of the City of Laredo. This court does not have jurisdiction to grant the requested relief. By
statute, this court has the authority to issue a writ of mandamus against “a judge of a district or
county court in the court of appeals district” and other writs as necessary to enforce our appellate
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writs
requested in this proceedings are not necessary to enforce our appellate jurisdiction.
Accordingly, relators’ petition for emergency writ of prohibition and writ of mandamus is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on June 6, 2014.


                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2014.


                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court
1
 This proceeding arises out of Cause No. 2014CVZ000391D3, styled Gerardo Gonzalez and Claudia Gonzalez v.
Ray Garner, in his official capacity and Firefighters and Police Officers' Civil Service Commission of the City of
Laredo, Texas, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo
presiding.